              Case 2:20-cv-00683-RSL Document 4 Filed 12/02/20 Page 1 of 1




 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     _______________________________________
 7                                          )
     HASSAN OSMAN,                          )
 8                                          )               No. C20-683RSL
                           Plaintiff,       )
 9              v.                          )
                                            )               ORDER TO SHOW CAUSE
10   LOCAL ATU-587,                         )
                                            )
11                         Defendant.       )
     _______________________________________)
12
                  This matter comes before the Court sua sponte. The Complaint in the above-
13
     captioned matter was filed on May 6, 2020. To date, service of the summons and complaint has
14
     not been made on defendant as required by Fed. R. Civ. P. 4(m). Plaintiff is hereby ORDERED
15
     to show cause why the complaint should not be dismissed. Plaintiff shall file a responsive brief
16
     no later than January 4, 2021. The Clerk of court shall note this Order to Show Cause on the
17
     Court’s calendar for January 8, 2021.
18
19                DATED this 2nd day of December, 2020.
20
21
22                                            A
                                              Robert S. Lasnik
23                                            United States District Judge
24
25
26

     ORDER TO SHOW CAUSE
